Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2019

                                      No. 04-19-00435-CV

 Jerold GIVENS and Dinah Givens, Individually and as Representatives of the Estate of James
 Douglas Givens, Deceased, Beverly Brown, Johnny Scott Brown, Andrew Brown, Individually
  and as Representatives of the Estate of Johnnie Lee Brown, Shannon Brown, Wesley Brown,
                                            Appellants

                                                 v.

    SALATIEL POLANCO d/b/a D&C Trucking, Highway Barricades and Services, LLC,
      Anderson Columbia Co., Inc., Flasher Equipment Co., and D.I.J Construction, Inc.,
                                         Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 15-03-31056-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding


                                         ORDER
        The clerk’s record was originally due to be filed on July 26, 2019. On August 12, 2019,
the trial court clerk was notified the record was late and instructed to file a notification of late
record by August 22, 2019, if payment had not been made, or to file the clerk’s record by
September 11, 2019. On August 23, 2019, the trial court clerk filed a notification of late record
stating the record has not been filed due to computer issues and requesting an extension to
September 16, 2019. The requested extension is GRANTED, and the clerk’s record must be
filed no later than September 16, 2019.



                                                      _________________________________
                                                      Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court